Citation Nr: 1128785	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to November 1979.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland, in which the RO denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a cervical spine disability.  The Veteran filed a notice of disagreement in June 2007 and informed VA that he had moved to California.  In June 2008, the RO located in Los Angeles, California, issued a statement of the case (SOC).  In August 2008, the Veteran filed a timely substantive appeal (VA Form 9) and informed VA that he had moved to Norfolk, Virginia.     

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran raised the issue of entitlement to service connection for bilateral hand disabilities and a back disability, both as secondary to a cervical spine disability.      

In May 2006, the Veteran filed a claim of whether a July 1980 rating decision, in which the RO, in pertinent part, denied the Veteran's initial claim of entitlement to service connection for a cervical spine disability, should be revised or reversed on the basis of clear and unmistakable error (CUE).  Although the RO addressed this issue in a June 2008 SOC, it has not adjudicated such issue.

In light of the above, given that the Board in the decision herein reopens the Veteran's claim for service connection for a cervical spine disability and grants the underlying service connection claim, the issues of entitlement to service connection for bilateral hand disabilities and a back disability, both as secondary to service-connected cervical spine disability, and the issue of whether a July 1980 rating decision, in which the RO, in pertinent part, denied the Veteran's initial claim of entitlement to service connection for a cervical spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a July 1980 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a cervical spine disability.  The Veteran was provided notice of the decision and his appellate rights.  He did not appeal that decision.

2.  In May 2006, the Veteran filed an application to reopen the claim for service connection for a cervical spine disability.  

3.  Some of the evidence received since the July 1980 rating decision denying service connection for a cervical spine disability, was not previously of record; it is relevant and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's service treatment records show that in July 1979, he sought treatment for neck pain following a neck injury while playing football two to three months ago.  

5.  There is competent medical evidence of a nexus between the Veteran's currently diagnosed degenerative disease at C5-6, and the in-service neck injury.   







CONCLUSIONS OF LAW

1.  The July 1980 rating decision, in which the RO denied service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received since the July 1980 RO decision; the claim for service connection for a cervical spine disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  With application of the doctrine of reasonable doubt, service connection degenerative disease at C5-6, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board is rendering a decision in favor of the Veteran, reopening the Veteran's claim and granting service connection for a cervical spine disability.  Therefore, further discussion of the VCAA duties is unnecessary.


II. The Application to Reopen

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.  

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's original claim of entitlement to service connection for a cervical spine disability was denied by the RO in a July 1980 rating action.  At that time, the RO stated that according to the Veteran's service treatment records, in August 1979, he had complaints of neck pain which he attributed to trauma while playing football.  In addition, in the Veteran's May 1980 VA examination, x-rays were taken of the Veteran's cervical spine and were reported to be normal.  The Veteran was diagnosed with post-traumatic chronic cervical strain, without objective manifestations at the time of the examination.  Thus, given that no definitive diagnosis was rendered at the time of the Veteran's in-service complaints of neck pain, and that the May 1980 VA examination showed no objective manifestations of any cervical spine disability, the RO denied the Veteran's claim for service connection.  The Veteran was provided notice of the decision and his appellate rights but did not subsequently file a timely appeal.  Therefore, the July 1980 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the July 1980 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1980 rating action consisted of the Veteran's service treatment records and a VA examination report, dated in May 1980.     

The Veteran's service treatment records show that in July 1979, the Veteran was treated for complaints of neck pain.  At that time, he stated that he had injured his neck while playing football two to three months ago.  According to the Veteran, he had morning stiffness of the neck and he had to keep the neck "loose."  No underlying diagnosis was provided.  In November 1979, he underwent a discharge examination.  The Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  

In May 1980, the Veteran underwent a VA examination.   At that time, the examiner stated that while the Veteran was in the military, he was playing football when he experienced a neck hyperextension injury and subsequently developed neck pain.  The Veteran did not seek medical treatment until he experienced a second injury to his right thumb.  According to the Veteran, he was told by the physician that he probably overstretched the ligaments in his neck and that his pain would gradually go away.  However, the Veteran indicated that the pain did not resolve; rather, he continued to experience pain and stiffness in his neck.  The physical examination of the Veteran's neck was reported to be normal.  The Veteran had full range of motion of his cervical spine.  X-rays were taken of the Veteran's cervical spine and were reported to be negative.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with post-traumatic chronic cervical strain without objective manifestations at the time of the examination.         

Evidence received subsequent to the unappealed July 1980 decision consists of private medical records, dated from October to December 2002, private medical records from March to May 2006, and a private medical statement from L.H.G., M.D., dated in August 2007.      

Private medical records, dated from October to December 2002, show that the Veteran underwent physical therapy for numerous complaints, including neck pain.      

Private medical records, dated from March to May 2006, indicate that in April 2006, the Veteran sought treatment for neck pain.  It was noted that according to the Veteran, he had experienced neck pain since being injured in the service.  The Veteran underwent a magnetic resonance imaging (MRI) which was reported to show degenerative disease at C5 and C6.  The examiner noted that the Veteran had no radicular symptoms.             

In a private medical statement from Dr. L.H.G., dated in August 2007, Dr. G. stated that he had reviewed the Veteran's recent MRI which showed very severe degenerative changes at the C5-6 level involving the disc space which was nearly obliterated, along with degenerative spurring anteriorly, with marked change at that one level.  However, the disc space above at C4-5 and the disc space below at C6-7 were completely normal.  In fact, the entire remainders of all of the disc spaces of the cervical spine were normal with the exception of C5-6.  According to Dr. G., that isolation of a degenerative change at that one level only was somewhat unusual, and therefore, raised the question of whether that was secondary to the Veteran's previous history of injury.  Dr. G. opined that the degenerative change at C5-6 was related to some prior incident, such as an injury, because of the unusual aspects of the degenerative change being so severe at one level without any evidence at the other levels of the cervical spine.  Dr. G. reported that he had reviewed the MRI with an orthopedic radiologist who agreed with his opinion that there was severe degenerative change at C5-6 only, and that there was no evidence of any other involvement at other levels.  The orthopedic radiologist also agreed with his opinion that the degenerative change at C5-6 was consistent with a past possible injury which could have resulted in the present posttraumatic change that was seen.  Thus, the radiology picture was consistent with and could likely have been caused by the prior injury to the Veteran's cervical spine.  

Since the July 1980 rating decision, additional evidence has been associated with the claims file.  This evidence includes evidence showing that the Veteran currently has a cervical spine disability, diagnosed as degenerative disease at C5-6.  The private medical records, dated from March to May 2006, and the private medical statement from Dr. L.H.G., dated in August 2007, reflect that the Veteran currently has degenerative disease at C5-6.  In the July 1980 rating decision, one basis for denial of the claim was that there was no current disability.  The evidence discussed above relates to this unestablished fact.  As this fact is necessary to substantiate the claim of whether the Veteran has a current disability related to service, the Board finds that new and material evidence has been received.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the July 1980 rating decision and it raises a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened.


III. The Claim for Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As to the merits of the claim of entitlement to service connection for a cervical spine disability, the Board finds that service connection for degenerative disease at C5-6, is warranted.  In this regard, the Board recognizes that the Veteran's service treatment records confirm that during service, the Veteran injured his neck.  Specifically, in July 1979, the Veteran stated that he had injured his neck while playing football two to three months ago, and that following the injury, he developed neck pain.  The Board also recognizes that the evidence of record shows that the Veteran currently has a cervical spine disability, diagnosed as degenerative disease at C5-6.  Thus, given that the evidence of record shows that the Veteran currently has a cervical spine disability, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed cervical spine disability to his in-service neck injury.  In this regard, the Board observes that the only competent evidence that addresses the aforementioned pertinent question is the private medical statement from Dr. L.H.G., dated in August 2007.  In the statement, Dr. G. indicated that the Veteran had degenerative disease only at the C5-6 levels, and that the other levels were normal.   According to Dr. G., that isolation of a degenerative change at that one level only was somewhat unusual.  Therefore, because of the unusual aspects of the degenerative change being so severe at only level without any evidence at the other levels of the cervical spine, he opined that the Veteran's currently diagnosed degenerative disease at C-56 was consistent with and could likely have been caused by the prior in-service injury to the Veteran's cervical spine.  He also noted that an orthopedic radiologist concurred with his opinion.         

In light of the above, the Board recognizes that the opinion from Dr. L.H.G., is somewhat speculative.  However, under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 49, 54.  In the instant case, the Board finds that the opinion rendered by Dr. L.H.G. in the August 2007 private medical statement raises at least a reasonable doubt that there is a connection between the Veteran's currently diagnosed degenerative disease at C5-6 and his in-service neck injury.  Thus, in light of the above, the Board finds that the evidence for and against the Veteran's claim, is at least in a state of relative equipoise.  With reasonable doubt resolved in the Veteran's favor, the Board therefore concludes that entitlement to service connection for degenerative disease at C5-6 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

New and material evidence has been received to reopen a claim for service connection for a cervical spine disability.

Entitlement to service connection for degenerative disease at C5-6 is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


